Leitner v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-177-CR





JOSHUA M. LEITNER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 297
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Joshua M. Leitner appeals from his conviction for robbery with bodily injury.  In his sole issue, he complains that the trial court improperly excluded as hearsay a witness’s testimony about a codefendant’s alleged statement against interest.  This complaint is waived because appellant made no offer of proof in the trial court, the substance of the excluded evidence was not apparent from the context within which the questions were asked, and appellant did not contend below that the proffered testimony was a statement against the codefendant’s interest.  
See
 
Tex. R. Evid.
 103(a)(2), 803(24); 
Tex. R. App. P.
 33.1(a).  Accordingly, we overrule appellant’s sole issue and affirm the trial court’s judgment.

PER CURIAM

PANEL F:	CAYCE, C.J.; GARDNER and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: May 22, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.